United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3895
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Christopher McFarlane,                  *    [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: September 13, 2004
                                Filed: September 20, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BRIGHT, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       Christopher McFarlane pleaded guilty to conspiracy to possess with intent to
distribute more than five hundred grams of cocaine, and possession of firearms during
a drug-trafficking offense. The district court* sentenced McFarlane to 110 months in
prison. We affirmed McFarlane’s sentence. United States v. McFarlane, 309 F.3d
510 (8th Cir. 2002). The Government later filed a motion to reduce McFarlane’s
sentence under Federal Rule of Criminal Procedure 35(b) based on McFarlane’s


      *
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
“significant and substantial cooperation” after his sentencing. The district court
reduced McFarlane’s sentence to 100 months in prison.

       On appeal, McFarlane’s attorney filed a brief under Anders v. California, 386
U.S. 738 (1967), asserting the court should have granted a greater reduction, and
moving to withdraw as appointed counsel. We lack jurisdiction to review the extent
of the district court’s departure, however. United States v. Coppedge, 135 F.3d 598,
599 (8th Cir. 1988) (per curiam) (challenge to extent of district court’s departure on
Government’s Rule 35(b) motion is unreviewable).

       Having reviewed the record, we find no other nonfrivolous issues. See Penson
v. Ohio, 488 U.S. 75, 80 (1988). We thus dismiss McFarlane’s appeal for lack of
jurisdiction, and grant his attorney’s motion to withdraw.
                        ______________________________




                                         -2-